DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final communication in response to communication filed 2/8/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2,5-8,10-12,14,15,17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumagai [9407190].

With respect to claim 1, figure 4 of Kumagai discloses an apparatus comprising:

a Starter circuit [130] coupled to the control terminal, the starter circuit comprising:
an energy store [C23]; and
a switch [D15] operable to discharge the energy store for delivering a start-up voltage above the threshold voltage to the control terminal for activating the switching device during a delay period before the driver circuit generates a control signal above the threshold voltage after being activated. [abstract: the driver circuits 121-123 being provided with the highest voltage among that of the bootstrap circuit and the charge pump circuit, the charge pump circuit will inherently provide a voltage to the driver circuit at start-up]
	With respect to claim 2, figure 4 of Kumagai discloses the apparatus of claim 1, further comprising: a controller for actuating the switch to discharge the energy store in response an increased current demand by the load. 
[a controller will necessarily be present to enable /start-up the system of figure 4 in response to an increased current demand (ie the system will be enabled to actuyally provide a current to the load), resulting in an activation of the switch (diode 15) to discharge the energy store (C23) which is also a capacitor]
With respect to claim 5, figure 4 of Kumagai discloses the apparatus of claim 2, further comprising:
a start-up connection for connecting the energy store to the control terminal of a switching device,

wherein the driver circuit comprises:
an output connection for connecting the driver circuit to the control terminal, wherein the output connection further comprises:
a blocking component for preventing reverse current flowing to the driver circuit.
[a start-up connection is also present in fig. 4, D15; a blocking componenet being a diode D16]
	With respect to claim 6, figure 4 of Kumagai discloses the apparatus of claim 1, further comprising:
a start-up connection for connecting the energy store to the control terminal of a switching device,
wherein the start-up connection comprises a second diode for preventing current flowing from the driver circuit to the energy store, and
wherein the driver circuit comprises:
an output connection for connecting the driver circuit to the control terminal, wherein the output connection further comprises:
a blocking component for preventing reverse current flowing to the driver circuit. [see claim 5]
	With respect to claim 7, figure 4 of Kumagai discloses the apparatus of claim 1, wherein the energy store comprises:
a capacitor. [a controller will necessarily be present to enable /start-up the system of figure 4 in response to an increased current demand (ie the system will be enabled to actuyally provide a current to the load), resulting in an activation of the switch (diode 15) to discharge the energy store (C23) which is also a capacitor]

charging connections for connecting the energy store to a power source for charging the energy store. [charging connections, which comprises at least a diode D23 to connect the energy store to a power source Vbs are also present in fig. 4.]
	With respect to claim 10, figure 4 of Kumagai discloses the apparatus of claim 8, wherein the charging connections further comprise:
a first diode for directing current discharged from the energy store to the control terminal. [charging connections, which comprises at least a diode D23 to connect the energy store to a power source Vbs are also present in fig. 4.]
	With respect to claim 11, figure 4 of Kumagai discloses the apparatus of claim 1, wherein the power source comprises:  a battery. [the power supply Vbs of fig. 4 is a battery]
	With respect to claim 12, figure 4 of Kumagai discloses the apparatus of claim 1, further comprising:
a start-up connection for connecting the energy store to the control terminal of a switching device,
wherein the start-up connection comprises a second diode for preventing current flowing from the driver circuit to the energy store. [start-up connection D15, fig. 4]
	With respect to claim 14, figure 4 of Kumagai discloses the apparatus of claim 1, wherein the driver circuit comprises: an output connection for connecting the driver circuit to the control terminal, wherein the output connection further comprises: a blocking component for preventing reverse current flowing to the driver circuit. [a blocking component D16, fig. 4]

	With respect to claim 17, figure 4 of Kumagai discloses the apparatus of claim 1, further comprising: a controller for actuating the switch to discharge the energy store in response an increased current demand by the load, wherein the energy store comprises at least one of: a capacitor; or charging connections for connecting the energy store to a power source for charging the energy store. [a controller will necessarily be present to enable /start-up the system of figure 4 in response to an increased current demand (ie the system will be enabled to actually provide a current to the load), resulting in an activation of the switch (diode 15) to discharge the energy store (C23) which is also a capacitor] 
	With respect to claim 18, figure 4 of Kumagai discloses a method comprising: generating a control signal; 
applying the control signal to a control terminal of a switching device when activated; determining if the control signal is above a threshold voltage; 
responsive to determining that the control signal is above the threshold voltage, activating the switching device to drive a load in an operating mode; 
storing a charge above the threshold voltage in an energy store; and 
operating a switch to discharge the energy store to deliver a start-up voltage to the control terminal for activating the switching device during a delay period, wherein the delay period takes place before a control signal above the threshold voltage is generated after the switching device is activated. [abstract: the driver circuits 121-123 being provided with the highest voltage among 
	With respect to claim 19, figure 4 of Kumagai discloses the method of claim 18, further comprising:  determining current demand by the load, wherein operating the switch comprises operating the switch to discharge the energy store responsive to determining an increased current demand by the load.  [a controller will necessarily be present to enable /start-up the system of figure 4 in response to an increased current demand (ie the system will be enabled to actually provide a current to the load), resulting in an activation of the switch (diode 15) to discharge the energy store (C23) which is also a capacitor]
	With respect to claim 20, figure 4 of Kumagai discloses the method of claim 18, further comprising:
responsive to determining an expiration of a predetermined time interval following the operation of the switch, further operating the switch to recharge the energy store.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai [9407190].

With respect to claim 13, figure 4 of Kumagai discloses the apparatus of claim 12, wherein the start-up connection further comprises:
a resistor connected between an anode of the second diode and a negative terminal of a power source. [a resistor ]
With respect to claim 16, figure 4 of Kumagai discloses the apparatus of claim 1, wherein the switching device comprises: a MOSFET. [realizing a diode such as D15 with a MOSFET is obvious]

Allowable Subject Matter
Claims 3, 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842
3/17/22